Citation Nr: 1735872	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.   05-32 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Houston, Texas. 

In the September 2004 rating decision, the RO, in part, granted service connection for PTSD at a 50 percent disability rating, effective March 12, 2003. 

In a November 2007 rating decision, the RO increased the initial disability rating to a 70 percent rating for PTSD, effective March 12, 2003.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 70 percent for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2011.  The transcript of the hearing has been associated with the claims file.

In June 2011, the Board denied an earlier effective date prior to March 12, 2003, for the grant of service connection for PTSD.  The Board also remanded the increased rating claim for further development of the claim. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, however, the Veteran has already been granted a TDIU, effective January 1, 2008.  Accordingly, that issue is not before the Board for consideration.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

From March 12, 2003, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected PTSD did not result in a total occupational and social impairment. 


CONCLUSION OF LAW

From March 12, 2003, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107(West2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in November 2008, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  To the extent that notice as to how VA determines the effective date and disability rating was not sent until after the AOJ's initial adjudication of the claim and after completion of all necessary development of the record, the AOJ readjudicated the claim in May 2015.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2004, October 2006, and October 2014.  The examiners reviewed the claims file, examined the Veteran, considered the Veteran's statements, and provided the current severity of the Veteran's disability.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records, private medical records, and lay statements have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Rating For PTSD

Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 941 a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social, and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

Factual Background  

A July 2003VA treatment note documented that the Veteran experienced flashbacks and cold sweats.  The Veteran denied any current suicidal and homicidal ideations, hallucinations, and delusions.  The examiner noted that the Veteran's mood was depressed and anxious.  During the evaluation, the Veteran was alert and oriented.  The examiner noted that the Veteran's memory was intact.

A November 2003 VA treatment note documented that the Veteran reported that he still experienced easily provoked anger and aggressive moods.  The Veteran denied any current suicidal and homicidal ideation, hallucinations, and delusions.  The examiner noted that the Veteran was alert and oriented during the evaluation.  His speech was normal and his mood was depressed and anxious.  The examiner noted that the Veteran's memory was intact.

The Veteran was afforded a VA PTSD examination in June 2004.  The Veteran reported that he was married with three adult sons.  He stated that he experienced difficulties sleeping and did not have a good appetite.  The Veteran revealed that he did not have many friends and he characterized himself as a loner.  However, he reported that he did have a close relationship with his wife and sons.  He stated that he did have a history of anxiety and depression.  The examiner indicated that he reviewed the Veteran's file.  On the mental status evaluation, the examiner noted that the Veteran was alert and oriented.  The Veteran denied any current suicidal and homicidal ideations and hallucinations.  The examiner noted that the Veteran for the past two weeks had suicidal ideations but he denied any attempts. 

In an October 2004 VA outpatient note, the examiner indicated that the Veteran exhibited good judgement and his mood was anxious.  During the evaluation, the Veteran's speech was normal.  He displayed a thought process of continuity of ideas and he had good concentration.  The Veteran denied any current suicidal and homicidal ideations, hallucinations, and delusions. 

Through April 2005 to August 2005, the Veteran received treatment for his PTSD at the VA Medical Centers (VAMC).  During this time period, the Veteran complained of recurring nightmares, cold sweats, a sense of unprovoked anger, and flashbacks.  During all evaluations, the Veteran was appropriately dressed and groomed.  His speech was always normal in volume, content, and rate.  The Veteran's affect was blunt, anxious, and depressed.  His memory was always intact.  The Veteran denied any current suicidal and homicidal ideations, hallucinations, and delusions during this time frame. 

During a January 2006 VA mental health visit, the Veteran reported that he was suspended from work for a physical altercation with a coworker.  The Veteran's wife indicated that she was concern about the Veteran.  She reported that his behavior might cost him his job or worse get him in legal trouble.  The examiner indicated that the Veteran's speech was normal in content and rate.  The Veteran's affect was blunt with a superficial smile.  He displayed a thought process with continuity of ideas and he had good concentration.  The Veteran's judgement was fair and his memory was intact.  The Veteran denied any suicidal and homicidal ideations, hallucinations, and delusions. 

An April 2006 VA treatment note indicated that the Veteran constantly felt a sense of unprovoked anger.  The examiner noted that the Veteran's speech was normal in content and rate.  The examiner noted that the Veteran's mood was depressed.  The examiner reported that he had good concentration during the evaluation.  The Veteran exhibited good judgment and he denied any suicidal and homicidal, hallucinations, and delusions.   

In October 2006, the Veteran underwent a VA neuropsychiatric examination.  The Veteran reported that he had recurring nightmares of Vietnam.  He stated that he did not trust anyone and he patrolled his home with a rifle.  The Veteran reported that he thought people always followed him.  He stated that he had verbal altercations at work on a daily.  The Veteran described his mood as depressed and angry.  The Veteran acknowledged that he was physically abusive to his wife and children.  He reported that he had suicidal thoughts when he thought about his friends who died in Vietnam.  The examiner noted that he reviewed the claims file and medical records.  The examiner indicated that the Veteran's symptoms were nightmares, loud noises, and seeing people from Vietnam.  The examiner indicated that the Veteran's affect was labile and his thought process was coherent and goal directed.  The examiner noted that the Veteran's concentration and attention had decreased and there was a mild decrease in his recent memory.  The examiner noted that the Veteran was missing 20 percent or more of time from work because of his PTSD symptoms.  The examiner noted that the Veteran continued to experience heightened symptoms of PTSD, which had given rise to his suicidal ideation at times, which include a major impairment in his interpersonal functioning.  The examiner assigned the Veteran a GAF score of 45, which reflected serious symptoms (including suicidal ideation) with significant occupational impairment. 

The Veteran continued to seek treatment for his PTSD with the VA in March 2007 through December 2007.  VA treatment notes in March 2007 and September 2007 documented that the Veteran complained of anger, trouble sleeping, nightmares with cold sweats, excessive worrying, hypervigilance, poor memory, and poor concentration.  A March 2007 VA treatment note documented that the Veteran reported that he was hearing voices as if people called out to him.  During the mental status evaluation in March 2007 through December 2007, the examiners noted that the Veteran was appropriately groomed and dressed.  The Veteran's speech was normal in content and rate.  His mood was described as depressed and anxious.  He exhibited good judgement and had good concentration.  During this time frame, he denied any suicidal and homicidal ideations, hallucinations, and delusions.   

A May 2008 VA treatment note indicated that the Veteran's PTSD symptoms were moderate to severe.  The examiner noted that the Veteran's symptoms included anger, trouble sleeping, nightmares with cold sweats, excessive worry, hypervigilance, poor memory, and poor concentration.  The examiner noted that the Veteran was appropriately groomed and dressed.  The Veteran's speech was normal in rate and content.  The Veteran exhibited good judgement and had good concentration during the exam.  The Veteran denied any suicidal and homicidal ideations, delusions, and hallucinations.  

During January 2009 through March 2009, VA treatment records indicated that the Veteran's PTSD continued to progress.  On the mental status evaluations during this period revealed that, the Veteran's mood was described as depressed and anxious.  The Veteran's appearance was appropriate and he was well groomed.  The examiners indicated that his memory was intact.  The Veteran denied any suicidal and homicidal ideations.  The Veteran reported that he had some hallucinations and delusions.  Particularly, a January 2009 VA treatment note indicated that the Veteran's wife reported that he was not doing well.  She indicated that the Veteran experienced an increase in auditory and visual hallucinations.  She also stated that the Veteran experienced anxiety and insomnia.  The Veteran reported that over the past three months his symptoms had increased.  The examiner noted that the Veteran heard people around him and saw things in his periphery.  The examiner noted that the Veteran experienced hallucinations.  Later a March 2009 VA treatment note documented that the Veteran reported that he noticed an improvement with an increase in his medication but continued to have some PTSD symptoms.  The Veteran stated that he noticed paranoia and hypervigilance.  

A June 2011 VA treatment note indicated that Veteran reported that he had good days and bad days.  The Veteran reported that he did not have any suicidal and homicidal ideations, hallucinations, and delusions.  The examiner noted that the Veteran was non-complaint with his medication.

VA treatment records from January 2012 through October 2012 indicated that the Veteran's PTSD symptoms improved.  Notably, in a January 2012 VA treatment note, the Veteran reported that he had a few symptoms of PTSD, but he felt that he was coping well with things.  Later, in a July 2012 VA treatment note the Veteran stated that he experienced symptoms on and off.  The Veteran reported that he noticed the medication kept his symptoms under control.  The mental status examination during time period revealed that the Veteran's memory was intact.  The Veteran was always coherent, appropriately groomed, and dressed for his appointments.  The Veteran denied any suicidal and homicidal ideations, delusions, and hallucinations during this time period.

January 2013 through April 2013, VA treatment notes indicated that the Veteran's PTSD symptoms improved.  The Veteran's PTSD symptoms during this period included agitation and anxiousness.  Notably, the Veteran stated that he noticed improvements in his panic attacks after taking prescribed Fluoxetine, which is documented in an April 2013 VA treatment note.  The Veteran complained of problems with his anger and sleeping in a September 2013 VA treatment note.  The mental status evaluation during this time period revealed that the Veteran was coherent for all visits.  The examiners noted that the Veteran denied any current suicidal and homicidal ideations, and there were no evidence of any delusions and hallucinations. 

VA treatment notes from March 2014 through October 2014 revealed that the Veteran experienced stress at home, which triggered his PTSD symptoms.  The Veteran stated that he was more irritable from pain connected to other medical conditions in a March 2014 VA treatment note.  The Veteran reported symptoms of depressed mood, decrease interest, decrease pleasure in activities, insomnia, and loss of energy.  The Veteran reported that he had problems with his wife, which created problems for him.  In a July 2014 VA treatment note, the examiner indicated that the Veteran appeared to be progressing in his treatment but required ongoing support to deal with his stress and chronic PTSD symptoms.  Later in an October 2014 VA treatment note, the Veteran stated that he was cooping better with his situational stressors.  During March 2014 through October 2014 time period the examiners noted that the Veteran was alert, oriented and actively engaged during his evaluations.  The Veteran was always coherent and well groomed during this time period.  In addition, the Veteran denied any suicidal and homicidal ideations.  The examiners noted that there was no evidence of paranoia, hallucinations, or delusions.  

In November 2014, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he had problems trusting people.  He revealed that he was able to interact with people for only brief periods of time.  The Veteran stated that he remained isolated most of the time.  He reported that he spent his free time watching the television and siting on the porch.  The Veteran reported that he was married and described his relationship with his wife as "terrible."  The Veteran reported that his wife did not care for him and "misuses him."  He revealed that he did not trust his wife and distrusted her management of their money.  He reported that he tried to get along with her, but he was paranoid and did not want to hurt her.  He stated that the situation with his wife had gotten worse since the 1990s.  He admitted to a history of physical aggression towards his wife and children.  The Veteran noted that the relationship with his children continued to be strained.  He reported that he saw his children occasionally.  He stated that he had one friend who was another Vietnam Veteran.  The examiner noted that she reviewed all the records in the claims file.  The examiner indicated that the Veteran experienced symptoms of PTSD to include depressed mood, anxiety, suspicions, panic attacks that occurred weekly or less, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran was able to perform daily activities with minimal interference from his psychiatric symptoms.  The examiner noted that the Veteran was appropriately dressed and groomed for the examination.  She indicated that the Veteran's eye contact was appropriate during the evaluation.  On the mental status evaluation, the Veteran was alert, and oriented to person, place, time, and situation.  The examiner noted that the Veteran's mood was mildly irritable and his affect was generally appropriate although occasionally incongruent with verbalizations.  She indicated that the Veteran's thoughts were logical and goal directed.  She noted that the Veteran's speech was clear, relevant, and coherent.  She reported that his memory and attention was intact.  The examiner noted that he denied any suicidal and homicidal ideations.  She noted that there was no evidence of delusions or hallucinations.  The examiner opined that the Veteran had an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

VA treatment records revealed that during February 2015 through April 2015 the Veteran continued to experience PTSD symptoms.  A February 2015 VA treatment note documented that the Veteran complained of problems with his anxiety. Notably, the Veteran during February 2015 through April 2015 denied any current suicidal and homicidal ideations.  The examiners noted that there was no evidence of any delusions or hallucinations.  

A May 2016 VA treatment note indicated that the Veteran was in fair condition.  He reported that the prescription Buspirone helped with his anxiety.  The Veteran denied any suicidal and homicidal ideations.  The examiner noted that there was no evidence of delusions or hallucinations.   

A May 2017 and June 2017 VA treatment note indicated that the Veteran continued treatment for his PTSD.  During these visits, the Veteran's appearance was appropriate.  The Veteran was cooperative and his speech was normal in rate, tone, and volume.  The Veteran's thoughts were goal directed, logical, and sequential.  The Veteran's insight was fair and his judgement was intact.  The Veteran denied any current suicidal and homicidal ideations.  The examiners noted that there was no evidence of delusions or hallucinations. 

III.  Analysis-Rating 

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 70 percent from March 12, 2003 to present.  See 38 C.F.R. § 4.130, DC 9411.  The evidence of record during that time shows that the Veteran exhibited an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood, due to such symptoms as: anxiety, occasional panic attacks, chronic sleep impairment, difficult adapting to work, paranoia, depressed mood, difficult adapting to stressful circumstances, disturbance of motivation and mood, episodes of passive suicidal thoughts, reports of unprovoked anger, and difficult in adapting to a work-like setting.  

The evidence during this time period does not indicate that his PTSD more closely approximated the criteria for a 100 percent rating.  The evidence fails to show that the Veteran's PTSD symptoms resulted in a total occupational and social impairment.  The evidence reflects that the Veteran throughout was appropriately groomed and coherent during evaluations.  The psychiatric examinations fail to show any impairments in his thought processes, concentration, judgment, or his communication.  During all evaluations the Veteran was alert and oriented to time, place, person, and situation.  The record does not reflect the Veteran displayed any inappropriate behavior or was a danger to himself or others.  In addition, the Veteran has not reported having memory loss for the names of close relatives, his own name, or his past occupation.  The Veteran was able to remember where he worked, lived, and past events that caused him trouble.  The Veteran was able to perform daily activities with minimal interference from his psychiatric symptoms The evidence reflects that the Veteran was able to care for himself and others.  The greater weight of the evidence indicates that the Veteran's PTSD more closely approximates the criteria for a 70 percent disabled rating.  

Although the Veteran had occasional passive suicidal ideations, he denied any attempts.  Furthermore, the record reflects that the Veteran denied any current suicidal or homicidal ideations during VA examinations after his initial report of suicidal ideations.  Similarly, the Veteran's reports of hallucinations and delusions were not persistent.  The record reflects once the Veteran was consistent and compliant with his medications he reported no hallucinations or delusions thereafter. 

In summary, as of March 12, 2003, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by anxiety, depression, fear, lack of energy, lack of motivation, avoidance of crowds, irritability, unprovoked anger, chronic sleep impairment, and panic attacks, resulting in at most an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, thinking, or mood, due to such symptoms as: obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The frequency and severity of his symptoms do no rise to the level of total occupational and social impairment.  Thus, the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).


ORDER

Entitlement to an initial disability rating higher than 70 percent for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


